Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/11/2022 has been entered.
Status of Claims
This communication is a second action, final rejection on the merits. Claims 1 and 12 as amended, are currently pending have been considered below. Claims 2-11 and 13-20 as previously presented, are currently pending and have been considered below.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 7, 9-15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rublee et al. (US 2017/0144307; hereinafter Rublee) in further view of Kock (US 2011/0264266; hereinafter Kock).
	Regarding Claim 1:
Rublee discloses a system for safely operating robots in an environment, said system comprising: 
a set of heterogeneous input sensors configured to generate sensed data related to humans and robots operating within the environment, the set of heterogeneous input sensors positioned off-board the robots (Rublee, Para. [0019], Rublee discloses a set of sensors configured to receive information of the human actors and robotic actors within an environment with the sensors being fixed sensors (i.e. at least one set of sensors off-board robot) of multiple types (see at least Para. [0028]));
one or more safety systems being executed by the respective robots, and configured to slow or stop the robots in the event of the one or more safety systems detecting a potential interaction with another robot or human, the one or more safety systems including one or more input sensors each being different from the set of heterogeneous input sensors (Rublee, Para. [0049-0050], Rublee discloses a robotic actor is configured to slow down upon entry of areas which have been classified with a safety rule of reducing speed in areas which have been determined to have human actors present (see at least Para. [0041]), with the sensors being two or more sensors of different kinds, manufactures, and/or models (see at least Para. [0032] based at least on the size of the area being monitored (see at least Claim 16); and 
at least one processor in communication with the heterogeneous input sensors (Rublee, Para. [0004], Rublee discloses at least one processor communicating with the sensors), and configured to: 
generate an output signal to cause at least one of a notification to alert a human or control command to alter planned movement of a robot to avoid activation of the safety system of the robot (Rublee, Para. [0169-0170], Rublee discloses a robot is commanded to at least reduce speed (i.e. alter movement) based on the safety rule applied to the predetermined area in which the robot enters or operates).
Kock, in the same field of endeavor of robotic controls, discloses determine a probability that a safety system will activate as a function of the sensed data generated by at least one of the heterogeneous input sensors (Kock, Para. [0031-0036], Kock discloses determining a probability that a safety system will operate based on the sensed data of the location of the robot, speed of the robot, orientation of the robot, and position, speed, and trajectory of humans in the vicinity of the robot). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system as disclosed by Rublee in order to determine a probability a safety system will activate based on sensed data of the robot and human position, trajectory, and speeds as disclosed by Kock in order to protect a human from harmful impacts by the robot, (Kock, Para. [0007]).
Regarding Claim 2:
The combination of Rublee and Kock discloses the system according to claim 1.
Rublee further teaches wherein the at least one processor, in being configured to determine a probability, is configured to: 
preprocess, using a plurality of classifier sub-modules with at least two being different from one another, the sensed data by one or more of the input sensors to generate preprocessed sensed data (Rublee, Para. [0019], [0168-0171] Rublee discloses processing of the sensed data of an environment divided up into multiple areas during the safety classification process (i.e. safety probability determination) with each area being sensed by different sensors throughout the areas (i.e. sub-modules) and process the sensed environment information (see at least Para. [0032]) ; 
extract features, using a plurality of classifier sub-modules with at least two being different from one another, from the preprocessed sensed data so as to generate extracted feature data (Rublee, Para. [0168-0171], Rublee discloses determining actor types (i.e. features) using the processed information from the sensed data); 
classify, using a plurality of classifier sub-modules with at least two being different from one another, the extracted feature data to generate classified risk predictions indicative of a safety system activation (Rublee, Para. [0168-0171], Rublee discloses classifying the predetermined areas based on the features data (i.e. actor type));
generating, using an ensemble classifier, an overall safety prediction that defines a probability of activation of a safety system in the area being monitored by the input sensors based on the classified risk predictions (Rublee, Para. [0168-0171], Rublee discloses classifying the predetermined areas based on the features data (i.e. actor type) and generates a set of safety rules (i.e. high, medium, or low) based on the determined classification of the predetermined areas, with the safety rules being based on at least probability of activation of a safety system within the monitored area (see at least Para. [0039]).
Regarding Claim 3:
The combination of Rublee and Kock discloses the system according to claim 2.
wherein at least a portion of the input sensors include a processor configured to preprocess the sensed data (Rublee, Para. [0032-0033], Fig. 6A, Rublee discloses the sensors process captured data during the classification process).  
Regarding Claim 4:
The combination of Rublee and Kock discloses the system according to claim 2.
wherein the processor is configured to pre-process the input data by utilizing the plurality of different data preprocessor sub-modules, and the sensed data received by the at least one of the data preprocessing sub-modules is a different format from other sensed data receive by the other data preprocessing sub-modules (Rublee, Para. [0028-0030], Rublee discloses the input sensors from different predetermined areas during the classification process (i.e. preprocess) receive different sensor information regarding the actor type within the environment, with the different sensor information types including at least a light sensor, sound sensors, and RFID sensors which would provide different sensor data types (i.e. different format)).  
Regarding Claim 7:
The combination of Rublee and Kock discloses the system according to claim 1.
Rublee further discloses wherein the heterogeneous input sensors include optical cameras (Rublee, Para. [0028], Rublee discloses at least an optical camera as a sensor).  
Regarding Claim 9:
The combination of Rublee and Kock discloses the system according to claim 1.
wherein at least one input sensor of the set of heterogeneous input sensors is configured to preprocess, by executing a data preprocessor, the sensed data generated by the respective input sensor (Rublee, Para. [0032-0033], Fig. 6A, Rublee discloses at least one sensor processes captured data during the classification process).  
Regarding Claim 10:
The combination of Rublee and Kock discloses the system according to claim 9.
wherein the at least one input sensor is further configured to extract features from the preprocessed sensed data so as to generate extracted feature data (Rublee, Para. [0032-0033], Fig. 6A, Rublee discloses at least one sensor processes captured data during the classification process and determines at least the actor type (i.e. features)).  
Regarding Claim 11:
The combination of Rublee and Kock discloses the system according to claim 10.
wherein the at least one input sensor is further configured to classify the extracted feature data to generate risk predictions indicative of a safety system activation (Rublee, Para. [0168-0171], Rublee discloses classifying the predetermined areas based on the features data (i.e. actor type) and generates a set of safety rules (i.e. high, medium, or low) based on the determined classification of the predetermined areas, with the safety rules being based on at least probability of activation of a safety system within the monitored area (see at least Para. [0039]).  
Regarding Claim 12:
The claim recites analogous limitations to claim 1 above, and is therefore rejected on the same premise.
Regarding Claim 13:
The claim recites analogous limitations to claim 2 above, and is therefore rejected on the same premise.
Regarding Claim 14:
The combination of Rublee and Kock discloses the method according to claim 13.
further comprising sensing the sensed data and preprocessing the sensed data at an input sensor prior to communicating the preprocessed sensed data to have features extracted therefrom (Rublee, Para. [0032-0033], Fig. 6A, Rublee discloses at least one sensor processes captured data during the classification process).  
Regarding Claim 15:
The combination of Rublee and Kock discloses the method according to claim 13.
further comprising pre-processing a first set of input data from a first input sensor different from pre-processing a second set of input data from a second input sensor (Rublee, Para. [0032-0033], Fig. 6A, Rublee discloses sensors capturing data during the classification process for each predetermined area being monitored by the different sets of sensors).  
Regarding Claim 17:
The claim recites analogous limitations to claim 6 above, and is therefore rejected on the same premise. 
Regarding Claim 18:
The claim recites analogous limitations to claim 7 above, and is therefore rejected on the same premise.
Regarding Claim 20:
The combination of Rublee and Kock discloses the method according to claim 12.
further comprising preprocessing, by an input sensor, the sensed data generated by the input sensor (Rublee, Para. [0032-0033], Fig. 6A, Rublee discloses the sensors process captured data during the classification process).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Rublee in view of Kock and in further view of Schuster (USP 10,325,485; hereinafter Schuster).
Regarding Claim 6:
The combination of Rublee and Kock discloses the system according to claim 2.
Schuster, in the same field of endeavor, discloses further comprising a safety programmable logic controller (PLC) configured to generate a safety signal to alter operation of a robot, and wherein the at least one processor is in communication with the safety PLC, and configured to utilize the safety signal to classify the sensed data (Schuster, Column 30, Line 64-Column 31, Line 8, Column 31, Lines 51-66, Schuster discloses a PLC is used in the system which determines future hazardous interactions are classified based on ranking and can include warning to a detected human entity, and altering the operation of the robot).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to modify the system as disclosed by Rublee in order to include the use of a programmable logic controller to generate a safety signal as disclosed by Schuster in order for the programmable logic controller to communicate to and control various other devices such as standard or safety rated I/O modules (Schuster, Column 32, Lines 1-16).
Claims 5, 8, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rublee in view of Kock and in further view of O’Sullivan et al. (US 2017/0190051; hereinafter O’Sullivan).
Regarding Claim 5:
The combination of Rublee and Kock discloses the system according to claim 2.
O’Sullivan, in the same field of endeavor of robotics, discloses wherein said at least one processor, in generating an overall safety prediction, is configured to execute a Naive Bayes classifier (O’Sullivan, Para. [0045], Fig. 5, O’Sullivan discloses a Bayes classifier is used to compute the likelihood that a corresponding human in a workspace will interfere with or block the robot motion through the workspace).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rublee to execute a Naïve Bayes classifier as disclosed by O’Sullivan in order to compute the likelihood a human in a workspace will interfere with or block the robot motion through the workspace (O’Sullivan, Para. [0045]).
Regarding Claim 8:
The combination of Rublee and Kock discloses the system according to claim 1.
O’Sullivan, in the same field of endeavor of robotics, discloses wherein the robots include mobile robots inclusive of the one or more safety systems with sensors, and wherein the one or more safety systems are configured to avoid collisions with other robots, humans, and objects by slowing or stopping the respective robots (O’Sullivan, Para. [0011-0015], O’Sullivan discloses mobile robots that move through an environment shared with humans, with the safety system configured to recognize humans in the robot’s path and provides safe and efficient navigation through a crowd of humans).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system as disclosed by Rublee to include mobile robots to avoid collision along its path as disclosed by O’Sullivan in order to allow the robot to alter trajectory or travel path to avoid a blocking entity (O’Sullivan, Para. [0008-0009]).
Regarding Claim 16:
The claim recites analogous limitations to claim 5 above, and is therefore rejected on the same premise.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rublee in view of Kock and in further view of Brooks et al. (US 2014/0067121; hereinafter Brooks).
Regarding Claim 19:
The combination of Rublee and Kock discloses the method according to claim 12.
Brooks, in the same field of endeavor of robotics, wherein generating an output signal includes generating an output signal that causes an audible and/or illumination signal to be generated in advance of the robot encountering the human (Brooks, Para. [0009], Brooks discloses a visual or audible alert is generated as a person enters the danger zone, and also alerts the person the robot operation is slowed-down).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method as disclosed by Rublee to include an audible alert produced by the robot in advance of encountering a human disclosed by Brooks in order to allow the person to adjust their actions accordingly (Brooks Para. [0009]).
Response to Arguments
Applicant’s arguments with respect to claims 1-3, 5-6, 8, and 17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY JOSEPH WALLACE whose telephone number is (469)295-9087. The examiner can normally be reached 7:00 am - 5:00 pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff A Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Z.J.W./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664